People v Riley (2015 NY Slip Op 06171)





People v Riley


2015 NY Slip Op 06171


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2004-03714
 (Ind. No. 5308/85)

[*1]The People of the State of New York, respondent,
vWilliam Riley, also known as Ajamu Olutosin, appellant.


William Riley, also known as Ajamu Olutosin, Wallkill, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (Danielle S. Fenn of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 11, 2005 (People v Riley, 22 AD3d 609), affirming a resentence of the Supreme Court, Queens County, imposed April 15, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., SKELOS, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court